William Morris v. Ezra Baldwin

Territory of Michigan
In Replevin supreme court of the term of sep-tember, in the year of our lord one thousand EIGHT HUNDRED & TWENTY THREE
Ezra Baldwin was summoned to answer to William Morris, of a plea, wherefore he took the goods & chatties of the said William Morris & unjustly detained the Same, against Sureties & pledges until &c And thereupon the Said William Morris, by Hunt & Larned his Attorneys, complain for that the Said Ezra Baldwin on the first day of August in the year of our Lord one thousand eight hundred & nineteen, at the County of Macomb, and within the Jurisdiction of this Court, took the goods & chatties, to wit, six cows & three Steers, & three calves of him the Said William Morris, of great *717value, towit of the value of two hundred dollars, and unjustly detained the Same — Until &c Wherefore the Said William Morris says he is injured & sustained damage to the value of two hundred & fifty dollars — And therefore he brings Suit &c
William Morris puts in his place Hunt & Larned as his Attorneys against Ezra Baldwin to prosecute this Suit in a plea of replevin
Hunt & Larned, Attys to William Morris